IN THE SUPREME COURT OF IOWA
                                      No. 07–0863

                                Filed January 23, 2009


STATE OF IOWA,

      Plaintiff,

vs.

IOWA DISTRICT COURT FOR JONES COUNTY,

      Defendant.



      Certiorari to the Iowa District Court for Jones County, David M.

Remley, Judge.



      Original certiorari action brought by State to challenge legality of

district   court’s   decision    in   postconviction   relief   proceeding,   holding

application of Iowa Code section 903A.2 (2001) to inmate violated Ex Post

Facto Clause. WRIT ANNULLED.



      Thomas J. Miller, Attorney General, and Forrest Guddall, for plaintiff.



      Philip B. Mears of Mears Law Office, Iowa City, for defendant.
                                             2

PER CURIAM.

      The State brought this original certiorari action challenging the legality

of the district court’s decision granting postconviction relief to two inmates.

The inmates, Terry Jones and Leonidas Psomas, were each serving a twenty-

five-year sentence for 1996 convictions of second-degree sexual abuse.1 In

2006, as a result of their refusal to participate in sex offender treatment, the

department of corrections (DOC) determined Jones and Psomas were

ineligible to receive further earned-time credits.            See Iowa Code § 903A.2

(2005) (providing for reduction in sentence for good conduct and satisfactory

participation in specified programs).              Jones and Psomas claimed the

application of this statute, as amended in 2001 and 2005, violated the

Ex Post Facto Clause because the offenses for which they were incarcerated

were committed prior to the amendments.

      The inmates’ claims are identical to the claim raised in State v. Iowa

District Court for Henry County, ___ N.W.2d ___ (Iowa 2009). In that case, we

held the district court correctly determined the DOC’s application of

amended section 903A.2 to inmates whose crimes predated the amendments

violates the constitutional prohibition of ex post facto laws. Our ruling in

Henry County controls here. Therefore, we conclude the district court did

not act illegally in ordering the State to restore the earned-time credits of

Jones and Psomas retroactive to the date on which the earned-time-credit

accrual was suspended in each case. We annul the writ of certiorari.

      WRIT ANNULLED.

      This opinion is not to be published.




      1The   record does not reveal the dates of the inmates’ offenses that resulted in these
sentences.